Felton, J.
In answer to the question certified to it by this court in this case the Supreme Court held that “A child two and one half years old, unusually large and strong for his age, having the mental capacity of a child of at least five or six years, strong, robust, precocious, and capable of and actually running errands, is not conclusively and as a *484matter of law presumed to be incapable of rendering valuable services.” Reid v. Moyd, 186 Ga. 578 (198 S. E. 703). Applying the above ruling to the facts of this case, it was error to sustain the general demurrer to the petition, and to dismiss the action.
Decided October 17, 1938.
Ralph G. Sims, Walter A. Sims, for plaintiff.
T. J. Long, for defendant.

Judgment reversed.


Stephens, P. J., and Sutton, J., concur.